932 F.2d 968
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Barbara A. FUESE, Plaintiff-Appellant,v.SECRETARY OF HEALTH AND HUMAN SERVICES, Defendant-Appellee.
No. 90-3704.
United States Court of Appeals, Sixth Circuit.
May 7, 1991.

1
Before KRUPANSKY and BOGGS, Circuit Judges, and AVERN COHN, District Judge.*

ORDER

2
Barbara A. Fuese appeals the district court's decision affirming the Secretary's denial of social security disability benefits.  This case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination of the briefs and the record, this panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).  In addition, counsel for all parties have waived oral argument in this case.


3
Fuese filed an application for social security disability benefits with the Secretary, alleging disability due to back and leg injuries.  Following a hearing, the administrative law judge (ALJ) determined that Fuese was not disabled because she had the residual functional capacity to perform the full range of sedentary and light work.  The Appeals Council affirmed the ALJ's determination.


4
Fuese then filed a complaint seeking review of the Secretary's decision.  Upon consent of both parties, the matter was referred to a magistrate for resolution.  The magistrate determined that substantial evidence existed to support the Secretary's decision and granted summary judgment for the defendant.  Fuese has filed a timely appeal, claiming that the Secretary's decision is not supported by substantial evidence.


5
Upon review, we determine that substantial evidence exists to support the Secretary's decision.    Brainard v. Secretary of Health and Human Services, 889 F.2d 679, 681 (6th Cir.1989).


6
Accordingly, we affirm the judgment for the reasons set forth in the magistrate's memorandum opinion and order filed on May 25, 1990 and entered on May 30, 1990.  Rule 9(b)(5), Rules of the Sixth Circuit.



*
 The Honorable Avern Cohn, U.S. District Judge for the Eastern District of Michigan, sitting by designation